DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Prosecution Status
Applicant’s amendments filed 7/18/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 35-38, 41-42, 44-47, 50-51, and 56-62 are pending.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 35-36, 42, 44-45, 51, 52, and 55-62 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom in view of Caterino et al. (US 20170124510 A1, hereinafter Caterino).
As per claim 35, Nordstrom teaches a system for digitally providing access to an article comprising: a locking unit configured to secure the article in a locked state, the locking unit being alterable between the locked state and an unlocked state; (Nordstrom: at least in [0007] (See where the security device may comprise a mechanism having a secure mode and an unsecured mode, being capable of communicating with the server device.), also see [0035])
and a server comprising a processor configured to: generate a digital key associated with the article, (Nordstrom: at least in [0036] (See where the security device may include a processor and a communications interface, where the device may communicate with one or more devices utilizing bluetooth or other technologies.), [0037] The security device may include a memory which stores the unique security device ID and a unique item ID that uniquely identifies the items.), [0040] (See where the employee may also program the security device with the unique item ID, where the ID may be communicated by the security device to a server device for storing, in a storage device), Also see [0043])
the digital key being configured to cause the locking unit to alter between the locked state and the unlocked state; (Nordstrom: at least in [0046] (See where the mobile device may receive the unique item ID wirelessly from the security device.), [0051] (see where after the server device determines that payment for the item has been authorized the server device sends data to the security device to unsecure the item, where the releasable barrier comprises a door, the security device unsecures the door, the door may wholly or partially automatically open.), Also see [0050] for discussion of how the user is sent the item ID and is able to then authorize payment, thus allowing for the door to ‘unlock’)
 assign the digital key to a user upon a first event,; (Nordstrom: [0044] (See where the mobile device may receive data that uniquely identifies the item such as the unique item ID in response to a user’s mobile device coming within proximity of a security device and item), [0045] (See where the unique ID be presented to the user via the mobile device.), [0048] (See where the mobile device may use the ID to access storage to obtain information regarding the item or the security device may provide information to the mobile), [0049] (A user may then indicate a desire to purchase the particular item, by activating a purchase control)
 wherein the first event comprises: the user initiating a request for access to the article or the digital key; authentication of the identity of the user initiating the request for access; and verification that the user satisfies a predetermined condition; and wherein the first event does not comprise a payment for the article (Nordstrom: at least [0045]-[0047]: unique ID sent to customer device in response to user moving within proximity of security device and item; user can initiate an application module)

 and provide the digital key to a portable electronic device of the user to enable the user's portable electronic device to cause the locking unit to alter between the locked state and the unlocked state.  (Nordstrom: at least in [0045] (See where the unique ID be presented to the user via the mobile device.), [0048] (See where the mobile device may use the ID to access storage to obtain information regarding the item or the security device may provide information to the mobile), [0049] (A user may then indicate a desire to purchase the particular item, by activating a purchase control))

Nordstrom does not explicitly disclose:
un-assign the digital key from the user based on a second event such that the digital key is no longer usable for causing the locking unit to alter between the locked state and the unlocked state, wherein the first event and the second event are different events.
Caterino teaches that it is known to include un-assign a digital key from a user based on a second event such that the digital key is no longer usable for causing the locking unit to alter between the locked state and the unlocked state, wherein the first event and the second event are different events (at least paragraphs 45-47: carrier is assigned key (i.e., key placed on carrier’s device) upon item purchase and key is unassigned (removed from carrier’s device) upon opening and closing storage container) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Nordstrom, with the assigning and unassigning of a key, as taught by Caterino, since such a modification would have provided a manner of preventing additional opening events (at least paragraph 47 of Caterino).

As per claim 36, Nordstrom teaches wherein the digital key is associated with a serial number of the article. (Nordstrom: at least in [0041] (See where the employee may provide the unique item ID  and the unique security device ID to the server device for storing in the storage device, and the server device may communicate the unique item ID to the security device. The server device also updates the appropriate item record 18 and security device record with such information)
Note: The item ID is associated to a particular and uniquely identifiable item, an item having a serial number is understood to be a uniquely identifiable item.
As per claim 42, Nordstrom teaches wherein the first event is an initiation of a purchase of the article and the second event comprises at least one of a purchase of the article or a return of an article. (Nordstrom: at least in [0048] (See where the mobile device may use the ID to access storage to obtain information regarding the item or the security device may provide information to the mobile), [0049] (A user may then indicate a desire to purchase the particular item, by activating a purchase control)
As per claims 44-45, and 51: Claims 44-45, and 51 are a method. Claims 44-45, and 51 recite limitations that are parallel in nature to those addressed above in claims 35-36, and 42, which is directed to a system. Claims 44-45, and 51 are therefore rejected for the same reasons and rationale as set forth above in claims 35-36, and 42.
As per claim 52: Claim 52 is a system. Claim 52 recites limitations that are parallel in nature to those addressed above in claims 35-36, and 42, which are directed to a system. Claim 52 is therefore rejected for the same reasons and rationale as set forth above in claims 35-36, and 42.
As per claim 55, Nordstrom teaches wherein the digital key is configured to be wirelessly sent from the portable electronic device of the user to the locking unit.(Nordstrom: at least in [0061]-[0062] (See where the mobile device communicates the unique item ID to the server device along with the data indicating an intent to purchase, in response to the recipe of the data indicating intent by the user to purchase the item, the server device sends data to the security device directing the security device to indicate that the item is unavailable for purchase by another user. For more information as to the digital key see [0027] –[0028], for information showing how the system elements are configured see Figure 4)

As per claims 56-59, Nordstrom in view of Caterino discloses:
wherein, upon the digital key being assigned to the user based on the first event, the digital key is stored locally on the portable electronic device of the user.  (Caterino: at least paragraph 47)
wherein the digital key is useable only for one transaction (Caterino: at least paragraph 47)
As per claims 60-62, Nordstrom in view of Caterino discloses:
wherein the user is a potential purchaser; and wherein the second event comprises at least one of the purchase of the article, the return of the article to the locking unit, the elapsing of a predetermined amount of time, the movement outside a predetermined geographical area, or a predetermined number of uses of the digital key (Nordstrom: ¶45-47)
wherein the predetermined condition is a predetermined financial condition of the potential purchaser (Nordstrom: ¶34)
wherein, while the digital key is assigned to the user, the digital key is not assigned to another user (Caterino: ¶47)

2.	Claims 38-41, 47-50, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom in view of Caterino, as applied above, and in view of US 20140019241 A1 Adam Phillip Treiser, which will from now on be referred to as Treiser.
As per claim 38, Nordstrom teaches the limitations set forth above, however Nordstrom does not explicitly teach where the locked or unlocked state may be altered based on a role of the user, therefore Nordstrom does not explicitly teach wherein the digital key is further configured to cause the locking unit to alter between the locked state and the unlocked stated based on a role of the user. 
However, Treiser teaches wherein a sales representative may override the anti-theft system to provide the consumer with access to the article under supervision. (Treiser: [0073] See where a sales representative may override the anti theft system and allow for the user to have access to the article, where the user initially didn’t pass the requirements to allow for the unlocked alteration to occur.)
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nordstrom with these aforementioned teachings from Treiser with the motivation of such an addition would allow for brick and mortar stores to be able to maintain a relationship with the consumer outside of the store, whether the consumers home or anywhere else where the consumer may decide to purchase, thus allowing access to products with fewer restrictions and intrusive security measures while maintaining sufficient anti-theft technologies is able to be leveraged. (Treiser: at least in [0007]-[0008]).
As per claim 39, Nordstrom teaches where a user may have the role of a purchaser of the product as seen above, however Nordstrom is moot as to whether a user requires a role to return the article, therefore Nordstrom does not explicitly teach wherein the role of the user is a user authorized to purchase the article or a user authorized to return the article. 
However, Treiser teaches the aforementioned features. (Treiser: at least in [0082] (See where the anti theft system determines whether the consumer has returned the article, and whether the article has left the predefined geographic area.), [0083] (See where the anti-theft system also tracks whether the consumer has returned the article, where if the user has not returned the article based on certain limitations, that are set on the consumers access to the product.)
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nordstrom with these aforementioned teachings from Treiser with the motivation of such an addition would allow for brick and mortar stores to be able to maintain a relationship with the consumer outside of the store, whether the consumers home or anywhere else where the consumer may decide to purchase, thus allowing access to products with fewer restrictions and intrusive security measures while maintaining sufficient anti-theft technologies is able to be leveraged. (Treiser: at least in [0007]-[0008]).

Nordstrom teaches an employee being capable to perform certain actions, however Nordstrom does not explicitly teach wherein the role of the user is an employee of a store. 
However, Treiser teaches wherein an employee has certain privileges that are understood to be a role(Treiser: at least in [0073] (See where a sales representative can be informed that a consumer wants to view an article but is not granted access by the anti theft system, the sales representative can then approach the consumer and manually override the anti-theft system to provide the consumer with access to the article under supervision.)
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nordstrom with these aforementioned teachings from Treiser with the motivation of such an addition would allow for brick and mortar stores to be able to maintain a relationship with the consumer outside of the store, whether the consumers home or anywhere else where the consumer may decide to purchase, thus allowing access to products with fewer restrictions and intrusive security measures while maintaining sufficient anti-theft technologies is able to be leveraged. (Treiser: at least in [0007]-[0008]).
As per claim 41, Nordstrom teaches the limitations set forth above, however Nordstrom does not explicitly teach wherein the digital key is further configured to cause the locking unit to alter between the locked state and the unlocked stated based on a sub-role of 5Serial Number: 16/229,652 Attorney Docket: TRE-002-US Response to Restriction Requirement dated 12.28.2020 the user, the sub-role comprising at least one of an associate of the store, a manager of the store, or an owner of the store. 
However, Treiser teaches a user being able to have access to the anti theft system, based on their “sub role” (Treiser: at least in [0074] (See where a threat risk may not have access to merchandize and instead a signal may be transmitted to a sales representative so that the user can assist the consumer without informing the consumer of the disapproval, the user may unsecure the product and monitor the consumers use and access.)
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nordstrom with these aforementioned teachings from Treiser with the motivation of such an addition would allow for brick and mortar stores to be able to maintain a relationship with the consumer outside of the store, whether the consumers home or anywhere else where the consumer may decide to purchase, thus allowing access to products with fewer restrictions and intrusive security measures while maintaining sufficient anti-theft technologies is able to be leveraged. (Treiser: at least in [0007]-[0008]).
As per claims 47-50: Claims 47-50 are a method. Claims 47-50 recite limitations that are parallel in nature to those addressed above in claims 38-41, which are directed to a system. Claims 47-50 are therefore rejected for the same reasons and rationale as set forth above in claims 38-41.
As per claim 53, Nordstrom teaches the limitations set forth above, however Nordstrom does not explicitly teach wherein the second event comprises a predetermined number of uses of the digital key or a predetermined amount of time after the digital key is used, and the 
	However, Treiser teaches the aforementioned features. (Treiser: at least in [0092] (See where the anti theft system determines whether the consumer has returned the article to the anti-theft system, if the answer is no, a clock is started to keep track of the amount of time that the consumer has had the article separated from the anti-theft system, the clock may count down and be displayed on a portable device or on the article itself.), [0093] (See where if the clock has expired a notification is sent to the consumers portable electronic device, informing the consumer that the article needs to be returned, if not returned within the time limit, the anti theft system may charge the price of the article to an account of the consumer), also see [0096])
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nordstrom with these aforementioned teachings from Treiser with the motivation of such an addition would allow for brick and mortar stores to be able to maintain a relationship with the consumer outside of the store, whether the consumers home or anywhere else where the consumer may decide to purchase, thus allowing access to products with fewer restrictions and intrusive security measures while maintaining sufficient anti-theft technologies is able to be leveraged. (Treiser: at least in [0007]-[0008]).

As per claim 54, Nordstrom teaches the limitations set forth above, however Nordstrom does not explicitly teach wherein the first event and the second event are different events.
	However, Treiser teaches the aforementioned features. (Treiser: at least in  [0097] (See where upon the article being re-secured the anti-theft system may send a notification to the server indicating the article was returned and may provide a receipt or proof that the consumer can use to prove that the article was returned  in accordance with the access limitations.), Also see [0098]. Also see [0080] where after the anti-theft system determines that the consumers risk level is approved, the anti-theft system or server will transmit an approval signal and the system will transition to the unsecured state, thereby unlocking and releasing the article from the anti theft system.)
Note: The understanding of the first and second events being different events, is that these events occur at different times, such as a user accessing a product, and then a user purchasing or returning a product. 
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nordstrom with these aforementioned teachings from Treiser with the motivation of such an addition would allow for brick and mortar stores to be able to maintain a relationship with the consumer outside of the store, whether the consumers home or anywhere else where the consumer may decide to purchase, thus allowing access to products with fewer restrictions and intrusive security measures while maintaining sufficient anti-theft technologies is able to be leveraged. (Treiser: at least in [0007]-[0008]).


3.	Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom in view of Caterion as applied above, in view of US 2019/0333304 A1 Daniel Flynn, which from now on will be referred to as Flynn.
As per claim 37, Nordstrom in view of Caterino teaches the limitations set forth above, however Nordstrom does not explicitly teach wherein the digital key is transferable amongst a plurality of stores. 
However, Flynn teaches a similar article locking and digital key system where the item information such as digital keys may be used by one or more entities (Flynn: at least in [0188] (See where each entity acting in the chain from origination to final receipt, including each intermediary, transfers control of the property under custody as appropriate with their position in the chain. From chain origination and chain termination, an intended recipient receives custody of the property, it may be authenticated, captured, certified, and securely recorded in order to securely document and certify a chain of custody, wherein each participating entity is identified and authenticated, and each transfer transaction is accurately captured and recorded.), [0189] (See where the secure locker system may use a chain of custody service. When an intermediary custody transfer entity is used, the system may capture and securely record the transfer of the article into the locker), [0190] (See where the secure locker system with secure storage platform utilized provides secure lockable compartments that can be uniquely identified by a unique lick ID, and require cryptographically secure single use access authentication code (digital key) for access.), also see [0191]-[192] for an example)
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nordstrom in view of Caterino with these aforementioned teachings from Flynn with the motivation of  there is a prevalent and increasing need for services which provide for temporary securing property, where the custodial responsibility, combined with activities that make it mandatory or desirable to temporarily divest oneself of such property is commonplace and increasing, therefore allowing multiple entities to carry out and reduce the inconvenience on the customer, while still maintaining security of important articles would alleviate significant loss, and inconvenience. (Flynn: at least in [0006]-[0009]).
As per claim 46: Claim 46 is a system. Claim 46 recites limitations that are parallel in nature to those addressed above in claim 37, which is directed to a system. Claim 46 is therefore rejected for the same reasons and rationale as set forth above in claim 37.

Response to Arguments
Applicant’s arguments with respect to Nordstrom have been fully considered, but they are not persuasive.  Applicant asserts that Nordstrom requires payment to unsecure the locked item.  However, the claim language does not require that the event that unlocks the locking unit not be a payment, but rather, the event that assigns a digital key not be a payment.  As indicated above, Nordstrom discloses an embodiment where a digital key (i.e., unique ID) of a product is assigned (i.e., sent) to a user device in response to a user coming within a proximity of an item and security device.  The unique ID in Nordstrom is used by the user device to initiate the unlocking procedure, and thus meets the claimed requirements for the digital key. Accordingly, Nordstrom meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625